Smith, J.:
The county judge, at chambers, had not jurisdiction to make the order appealed from. Assuming that the order was proper on the merits (a point which, in the view we take of the case, is not before us, and upon which we express no opinion), it could only have been made by the court. It seems to have been supposed, that as the judge appointed the receiver he could control him in respect to his duties. A judge can appoint a receiver, because the statute gives the power (Code, § 298), but with the appointment his authority over the matter ends. The receiver is thereafter subject to the control of the court in which the judgment was obtained, or if the judgment was upon a transcript from a justice’s court, filed in the county clerk’s office, then he is subject to the control and direction of the County Court. (§ 298).
*371The order should be reversed with ten dollars costs and disi bursements. . •
Present — Talcott, P. J., Smith imd Hardin, JJ.
Order reversed, with ten dollars costs and disbursements.